Citation Nr: 0833299	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-35 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1955 to 
June 1957 and from November 1959 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In April 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript 
of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The veteran had military service in Vietnam; therefore, 
his exposure to herbicides is presumed.

2.  The veteran was diagnosed in March 2004 with prostate 
cancer which is presumed to have been incurred in active 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
prostate cancer have been met.  38 U.S.C.A. §§ 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service Connection

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2007).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to Agent Orange, a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam between January 1962 and May 1975, 
shall be presumed to have been exposed during such service to 
a herbicide agent, absent affirmative evidence to the 
contrary demonstrating that the veteran was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116(f).

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a) (6) (ii).  
In addition, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran contends that he suffers from prostate cancer as 
a result of his exposure to Agent Orange during his active 
service in the Republic of Vietnam.  He does not contend, nor 
does the evidence show, that prostate cancer began in service 
or was manifest within one year of service discharge.

The record establishes that the veteran served in Vietnam 
during the Vietnam era.  Therefore the Board concludes that 
the veteran was exposed to an herbicide agent during his 
Vietnam era service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a) (6) (iii) (2007).  Prostate cancer is included in 
the presumptive diseases under 38 C.F.R. § 3.309(e).  

In July 2005 the veteran underwent a VA examination.  The 
examiner reviewed the claims file.  At this examination, the 
veteran reported his prior treatments for bladder and 
prostate cancers.  The examination showed that the prostatic 
vault was empty.

The examiner stated that a review of the records showed that 
the veteran only ever had carcinoma in situ of the bladder.  
He indicated that the veteran never had direct prostate 
cancer but did have extension of the bladder cancer into the 
prostatic urethra.  The prostate was removed as part of the 
radical cystectomy.  The diagnosis was prostatic urethra 
cancer, which was bladder cancer with extension into the 
prostatic urethra.

Also of record is a note from Dr. S.B. Jennings, the 
physician that regularly treated the veteran for his bladder 
and alleged prostate cancers.  The note, dated October 2006, 
indicates that the veteran has a history of prostate cancer 
that was diagnosed in March 2004.  He stated that the veteran 
underwent a cystoprostatectomy and that his PSA level is now 
undetectable.

The March 2004 records from Memorial Hospital include a 
pathlogical report that shows that the veteran had high grade 
transitional cell carcinoma involving the prostatic urethra, 
ducts, and acini and stroma of the prostate gland.  Also 
found were small foci of prostatic adenocarcinoma.  In the 
comment section of the record it is noted that there were 
foci of flat, high grade transitional cell carcinoma in the 
prostatic urethra, with extensive involvement of ducts, acini 
and stroma of the prostate gland.  The note continues to 
indicate that the condition can be interpreted as 
transitional cell carcinoma originating in the urethra with 
secondary involvement of the prostate gland.  However, the 
reverse, primary prostatic transitional cell carcinoma with 
secondary urethral involvement could not be excluded.

The Board also notes that the veteran had problems in 2002 
regarding his prostate and prostate cancer.  Records from 
Evans U.S. Army Community Hospital (Evans), dated February 2, 
2002, indicate that the veteran's PSA levels were elevated.  
A bladder and prostate biopsy was ordered.  Unlike the March 
2004 records, the testing completed in February 2002 showed 
that the veteran did not have adenocarcinoma of the prostate 
but that he had prostatic urethra cancer.  A letter from the 
Department of the Army indicates that there was some 
uncertainty about the carcinoma of the prostate.  This record 
is relevant in that it shows that the veteran was diagnosed 
with a different type of cancer in March 2004, adenocarcinoma 
of the prostate, thus supporting a diagnosis of prostate 
cancer.

The Board has reviewed all evidence and finds the letter from 
the veteran's treating physician, Dr. Jennings, to be highly 
probative in favor of the veteran's claim.  He indicated that 
the veteran was diagnosed with prostate cancer in March 2004.  
The March 2004 records indicate that adenocarcinoma of the 
prostate was found.

The Board acknowledges the VA examiner's opinion; however, 
the Board finds the opinion of the veteran's treating 
physician to be more probative of the issue at hand.  While 
the cancer involving the prostate in 2002 was transitional 
cell carcinoma that was considered to be an extension of the 
bladder carcinoma, the cancer found in 2004 included primary 
site adenocarcinoma in addition to transitional cell 
carcinoma.  Therefore, the Board finds that the veteran has 
been diagnosed with prostate cancer which is entitled to 
presumptive service connection under 38 C.F.R. §§ 3.307(a) 
and 3.309(e).  Accordingly, service connection for prostate 
cancer resulting from exposure to herbicides is granted.


ORDER

Service connection for prostate cancer is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


